AO 245D-CAED (Rev. 09/2011) Sheet 1 - Judgment in a Criminal Case for Revocation



                                   United States District Court
                                           Eastern District of California

          UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE
                     v.                                                    (For Revocation of Probation or Supervised Release)
                                                                           (For Offenses committed on or after November 1, 1987)
            ANTHONY RAY WRIGHT
                      (Defendant’s Name)                                   Criminal Number: 2:18CR00093-1


                                                                           Tim Zindel, Assistant Federal Defender
                                                                           Defendant’s Attorney

THE DEFENDANT:
[U] admitted guilt to violation of charge(s) 1, 2 & 3 as alleged in the violation petition filed on 12/4/18 .
[]  was found in violation of condition(s) of supervision as to charge(s) after denial of guilt, as alleged in the
    violation petition filed on .
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violation(s):

Violation Number                     Nature of Violation                                      Date Violation Occurred
1                                    Unlawful Use of Controlled Substance                     4/18/18
2                                    Unlawful Use of Controlled Substance                     6/29/18, 7/13/18
3                                    Unlawful Use of Controlled Substance                     10/11/18, 11/8/18

The court: [ ] revokes: [ ] modifies: [U] continues under same conditions of supervision heretofore ordered on 3/21/18 .

       The defendant is sentenced as provided in page 1 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

[]       Charge(s)        is/are dismissed.


         Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid.

                                                                 6/14/19
                                                                 Date of Imposition of Sentence



                                                                 Signature of Judicial Officer


                                                                 GARLAND E. BURRELL, JR., Senior U. S. District Judge
                                                                 Name & Title of Judicial Officer

                                                                 6/14/19
                                                                 Date
